DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 is being considered by the examiner.

Allowable Subject Matter
Prosecution on the merits of this application is reopened, claim 6 is considered unpatentable for the reasons indicated below: 
Applicant is advised that the Notice of Allowance mailed 1/24/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to Asamoto (JP-2012237133-A) of Record submitted 2/1/2022.  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asamoto (JP-2012237133-A) of Record submitted 2/1/2022.
Asamoto discloses:
In regard to claim 6. (currently amended) 
A portable device (Fig. 5  Item 9b) comprising: an electrical storage device (Figs. 1, 4 & 5  Item 16 i.e. battery), wherein: the portable device is portable (Figs. 1, 4 & 5  Item 9b), and is configured to carry out authentication of a user of a vehicle (Figs. 1, 4 & 5  Items 9b, 14, 15, 5 & 6 and Par. [0016] i.e. key code for performing authentication) and issuance of a command to activate a system of the vehicle (Figs. 1, 4 & 5  Items 9b, 14, 15, 5 & 6 and Pars. [0016-0017] i.e. key code  used to unlock vehicle); and the portable device (Fig. 5 Item 9b) is configured to feed electric power to the vehicle (Figs. 1, 4 & 5 Items 9b, 10a 12, 11, 100, 1 & 2a) including an electric power reception unit (Figs. 1, 4 & 5 Items 1, 2a & 21) that is configured to receive the electric power that is required to activate the system of the vehicle turn on an electric power supply relay (Figs. 1, 4 & 5 Items 1, 2a 21, 3 & 7 & Par. [0020] i.e. receiving .

Reasons for Allowance
Claims 1, 3-5, & 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 3-5 & 7-
8, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the multiple structural requirement’s, in combination with all of the other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW3/1/2022